—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered April 16, 1997, convicting him of criminal possession of marihuana in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s summation remarks were a fair response to the defendant’s arguments (see, People v Galloway, 54 NY2d 396). Sullivan, J. P., Krausman, McGinity and H. Miller, JJ., concur.